DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 06/01/2022 to prosecute the invention of Group I, including claims 1-10. Other Groups, including claims 11-23 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1, it recites the limitation of “the thickness of the original semiconductor wafer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, it recites the limitation of “the volume” in line 9. There is insufficient antecedent basis for this limitation in the claim.
In claim 1, it recites the limitation of “the difference” in line 11. There is insufficient antecedent basis for this limitation in the claim.
In claim 1, it recites the limitation of “the variation” in line 13. There is insufficient antecedent basis for this limitation in the claim.
…
	Since there are many informalities and/or indefinite terms/limitations in the claims, applicant’s corporation for thoroughly revising the claims would be highly desirable for expediting the processing of this application.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U. S. Pat. - 7,795,063).
	Regarding claim 1, Hsieh et al. disclose an apparatus comprising: a semiconductor wafer having formed within it a plurality of piston tops of equal area (Fig. 4), each of the plurality of piston tops comprising a thin flat region from which a majority of thickness of an original semiconductor wafer has been removed (Fig. 4), wherein a first one of the plurality of piston tops (106) has a lower thickness than a second one of the plurality of piston tops (102), and the second one of the piston tops has at least one hole (109) within, a volume of the hole corresponding to a difference in thickness between the first and second piston tops (Fig. 4), such that masses of the first and second piston tops differ by less than variation in thickness between them (Fig.4) structural inherently.
	Regarding claim 5, Hsieh et al. further disclose the apparatus, wherein a third one of the piston tops (108) has a greater thickness than the second piston top.
	Regarding claim 8, Hsieh et al. further disclose the apparatus, wherein the second piston top is located a greater distance from the center of the wafer than the first piston top (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U. S. Pat. - 7,795,063).
Regarding claims 2-4, Hsieh et al. may not specially teach in details for the thickness of each layers as claimed. Since providing suitable thickness for each layers of a MEMS transducer is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable thickness for each layers, such as the first and second top layer differ in thickness by more than 100%, for the apparatus taught by Hsieh et al., in order to provide desirable transducer for certain applications.
Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651